 1   ANGELA H. DOWS, ESQ.
     Nevada Bar No. 010339
 2   CORY READE DOWS & SHAFER
     1333 North Buffalo Drive, Suite 210
 3   Las Vegas, Nevada 89128
     Telephone: (702) 794-4411
 4   Facsimile: (702) 794-4421
     E-Mail: adows@crdslaw.com
 5   Pro Bono Counsel Referred
     via the Legal Aid Center of Southern Nevada
 6   for Petitioner GREGORY MAY
 7                           UNITED STATES DISTRICT COURT
 8
                                     DISTRICT OF NEVADA
 9
                                       ***
10                                       )
11   GREGORY MAY,                        )          Case No.: 2:19-cv-00161-RFB-VCF
                                         )
12                         Petitioner,   )          MOTION FOR EXTENSION OF
                                         )          TIME TO FILE FIRST AMENDED
13       v.                              )          COMPLAINT VIA PRO BONO
14                                       )          COUNSEL (ECF. NO. 11)
     SCOTT MATTINSON, et al.,            )          (First Request)
15                                       )
                           Respondents. )
16                                       )
17
            Petitioner, GREGORY MAY, by and through his attorney of record, Angela
18
     H. Dows, Esq., respectfully requests that this Court grant Petitioner an extension of
19
     time of forty-five (45) days or until on or before June 3, 2019 to file his first
20

21   amended complaint in the matter. (See ECF No. 11.) This Motion is based upon the

22   attached points and authorities and all pleadings and papers on file herein.
23
             DATED this 19th day of April, 2019.
24
                                           By: /s/ Angela H. Dows
25                                            Angela H. Dows, Esq.
                                              Nevada Bar No. 010339
26                                            CORY READE DOWS & SHAFER
27                                            Attorney for Petitioner GREGORY MAY

28
                          MEMORANDUM OF POINTS AND AUTHORITIES
 1

 2          1.      That on January 24, 2019, Petitioner, pro se, filed his initiating

 3   document in the case, and a Complaint was thereafter docketed on February 5,
 4
     2019. (See ECF Nos. 1, 3.)
 5
            2.      Respondents filed a response to Petitioner’s motion for preliminary
 6
     injunction on February 13, 2019. (See ECF No. 5.)
 7

 8          3.      On February 20, 2019, a status conference was held in the subject case

 9   whereby Petitioner’s motion for preliminary injunction was denied without
10
     prejudice, and Petitioner’s complaint was dismissed without prejudice. Petitioner
11
     was further ordered to file an “Amended Complaint within 60 days or risk dismissal
12
     of the case without prejudice.” (See ECF No. 11.)
13

14          4.      On March 25, 2019, instant counsel filed a notice of appearance in the

15   matter as pro bono counsel for Petitioner through a referral from the Legal Aid
16
     Center of Southern Nevada. (See ECF No. 12.)
17
            5.      The formal order of appointment of pro bono counsel was thereafter
18
     entered on April 2, 2019. (See ECF No. 14.)
19

20          6.      That Petitioner is housed in a facility within the Nevada Department

21   of Corrections, specifically High Desert State Prison in Indian Springs, Nevada.
22
            7.      That Petitioner is housed in a correctional center that has limited
23
     availability for visitation, necessitating counsel to plan several weeks in advance as
24
     well as request at least three weeks in advance in order to secure warden approval
25

26   for a legal visit.

27

28

                                                2
            8.     That instant counsel has secured a visitation date with Petitioner,
 1

 2   currently set for May 1, 2019.

 3          9.     That the purpose of the instant motion is to request a continuance of
 4
     the deadline by which an amended complaint may be filed such that counsel may be
 5
     able to effectively meet and confer with her client prior to filing said amended
 6
     pleading.
 7

 8          10.    That instant counsel, without revealing the substance of said

 9   communications, has acted with reasonable diligence in communicating with
10
     Petitioner, and has been able to successfully engage in certain communications
11
     through U.S. Mail and via telephone.
12
            11.    That the instant Motion is not being prepared or filed under any bad
13

14   faith, or lack of due diligence.

15          12.    That on April 19, 2019, instant counsel sent a request to Deputy
16
     Attorney General Frost as to Respondents’ intent as to the current motion. An
17
     automatic response to said electronic communication advised that Deputy Attorney
18
     General Frost was out of the office until April 23, 2019.
19

20          13.    That Petitioner does not have an objection to said extension, and said

21   request encapsulates Petitioner’s wishes as to the anticipated timeline.
22                                           IT IS SO ORDERED:

23

24

25
                                             ________________________________
                                             RICHARD F. BOULWARE, II
26                                           UNITED STATES DISTRICT JUDGE
27                                           DATED this 25th day of April, 2019.
28

                                                3
                                        CONCLUSION
 1

 2         That, accordingly, instant counsel respectfully requests an additional forty-

 3   five days, or on or before Monday, June 3, 2019 by which to prepare and file his first
 4
     amended complaint. (see ECF No. 11.)
 5
            DATED this 19th day of April, 2019.
 6
                                       By: /s/ Angela H. Dows
 7
                                           Angela H. Dows, Esq.
 8                                         Nevada Bar No. 010339
                                           CORY READE DOWS & SHAFER
 9                                         Attorney for Petitioner GREGORY MAY

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                               4
                                 CERTIFICATE OF SERVICE
 1

 2         The undersigned hereby certifies that she is an employee of Premier Legal

 3   Group and is a person of such age and discretion as to be competent to serve papers.
 4
           That on April 19, 2019 she filed a true and accurate copy of the foregoing to
 5
     the United States District Court, who will e-serve the following addressee:
 6
           Jared Frost
 7
           Deputy Attorney General
 8         OFFICE OF THE ATTORNEY GENERAL
           Grant Sawyer Building
 9         555 East Washington Avenue
           Las Vegas, Nevada 89101
10
           Attorneys for Respondents
11
           The following participant in this case is not a registered CM/ECF user and
12
     will be served via first-class U.S. Mail on or about April 19, 2019:
13

14         Gregory May
           ID: 1156883
15         High Desert State Prison
           22010 Cold Creek Road
16
           Indian Springs, NV 89070
17

18                                            /s/ Angela H. Dows
                                              An Employee of Cory Reade Dows & Shafer
19

20

21

22

23

24

25

26
27

28

                                                5
